                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12        REZA CLINTON TALI,                                Case No. 18-CV-00330-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiff,                           ORDER GRANTING DEFENDANTS'
                                                                                              MOTION TO DISMISS WITH
                                  14               v.                                         PREJUDICE
                                  15        JACQUELINE LIAO, et al.,                          Re: Dkt. No. 27
                                  16                     Defendants.

                                  17

                                  18            Plaintiff Reza Clinton Tali brings this civil rights suit against Defendants County of Santa

                                  19   Clara, Jacqueline Liao, Monica Jessup, Sarah Gregg, and Does 1-100 (collectively, “Defendants”).

                                  20   Tali alleges that the Defendants acted illegally to remove his son from his care. Before the Court is

                                  21   Defendants’ motion to dismiss. Having considered the parties’ submissions, the relevant law, and

                                  22   the record in this case, the Court GRANTS Defendants’ motion to dismiss with prejudice.

                                  23   I.       BACKGROUND
                                  24         A. Factual Background

                                  25            In November 2016, the Santa Clara County Department of Family and Children’s Services

                                  26   (“DFCS”) opened an investigation after Tali’s ex-wife allegedly attempted suicide while holding

                                  27   Tali’s newborn son Miles. ECF No. 23 at ¶ 16 (“FAC”). From Tali’s allegations, it is unclear how

                                  28                                                      1
                                       Case No. 18-CV-00330-LHK
                                       ORDER GRANTING DEFENDANTS' MOTION TO DISMISS WITH PREJUDICE
                                   1   this 2016 investigation was resolved.

                                   2          In March 2017, DFCS began another investigation, this time based on Tali’s ex-wife’s

                                   3   allegations of domestic violence against Tali. Id. at ¶¶ 16, 17. Tali alleges that investigating DFCS

                                   4   social worker Jacqueline Liao did not consider his ex-wife’s history of domestic violence, mental

                                   5   health issues, or marriage issues. Id. at ¶ 16. Rather, Tali claims that Liao “aided” his ex-wife in

                                   6   her false claims. Id. On March 22, 2017, DFCS social worker Monica Jessup was assigned to the

                                   7   investigation, but Jessup’s investigation was also allegedly “one-sided, and induce[d] [sic] gender

                                   8   inequality.” Id. at ¶ 17. Jessup was purportedly preparing to obtain a warrant to remove Tali’s son

                                   9   Rylan from Tali’s custody based on Tali’s ex wife’s “mere allegations of domestic violence, and

                                  10   without assessing or interviewing [Tali].” Id. On March 30, 2017, Jessup removed Tali’s son

                                  11   Rylan from Tali’s custody. Id. at ¶ 19.

                                  12          On April 14, 2017, DFCS social worker Sarah Gregg held a team decision meeting. Id. at
Northern District of California
 United States District Court




                                  13   21. At this meeting, Tali’s attorney objected to having Rylan placed with Tali’s mother and

                                  14   stepfather. On April 24, 2017, Gregg interviewed Tali regarding the domestic violence allegations

                                  15   and reportedly “intimidated” Tali by threatening him with a mental health assessment and drug

                                  16   testing. Id. at ¶¶ 21, 27. Tali also alleges that Gregg failed to inform him of the policies and

                                  17   procedures relating to parenting classes and falsified her report to the court, which led the judge to

                                  18   decide not to return Rylan into Tali’s custody. Id. at ¶¶ 23, 24. In July 2017, Rylan was placed

                                  19   with Tali’s mother and stepfather, purportedly because Gregg wanted to punish Tali for

                                  20   complaining about Gregg to her supervisor. Id. at ¶¶ 21, 26.

                                  21          Tali brings three claims: (1) violations of his Fourth and Fourteenth Amendment rights

                                  22   pursuant to 42 U.S.C. § 1983 against DFCS, the individual defendants, and Does 1 through 100;

                                  23   (2) a Monell claim against Santa Clara County and Does 1 through 50; and (3) declaratory relief

                                  24   against all Defendants.

                                  25      B. Procedural History
                                  26          On January 16, 2018, Tali filed his first complaint. ECF No. 1. On February 16, 2018, the

                                  27   Defendants filed their first motion to dismiss. ECF No. 9. However, Tali never responded to the

                                  28                                                      2
                                       Case No. 18-CV-00330-LHK
                                       ORDER GRANTING DEFENDANTS' MOTION TO DISMISS WITH PREJUDICE
                                   1   first motion to dismiss. On June 7, 2018, the Court granted the first motion to dismiss with leave

                                   2   to amend, allowing Tali to file an amended complaint “curing the deficiencies identified in

                                   3   Defendant’s motion to dismiss.” ECF No. 19. On July 3, 2018, Tali filed the first amended

                                   4   complaint. ECF No. 23 (“FAC”).

                                   5            On July 17, 2018, the Defendants moved to dismiss the FAC. ECF No. 17 (“Mot.”). Tali’s

                                   6   opposition brief was filed on August 27, 2018. ECF No. 31 (“Opp.”). Defendants’ reply was filed

                                   7   on September 4, 2018. ECF No. 32 (“Reply”).

                                   8   II.      LEGAL STANDARD
                                   9         A. Motion to Dismiss under Rule 12(b)(1)

                                  10            A defendant may move to dismiss for lack of subject matter jurisdiction pursuant to Rule

                                  11   12(b)(1) of the Federal Rules of Civil Procedure. While lack of statutory standing requires

                                  12   dismissal for failure to state a claim under Rule 12(b)(6), lack of Article III standing requires
Northern District of California
 United States District Court




                                  13   dismissal for want of subject matter jurisdiction under Rule 12(b)(1). See Maya v. Centex Corp.,

                                  14   658 F.3d 1060, 1067 (9th Cir. 2011). “A Rule 12(b)(1) jurisdictional attack may be facial or

                                  15   factual.” Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). “In a facial attack,

                                  16   the challenger asserts that the allegations contained in a complaint are insufficient on their face to

                                  17   invoke federal jurisdiction.” Id. The Court “resolves a facial attack as it would a motion to dismiss

                                  18   under Rule 12(b)(6): Accepting the plaintiff's allegations as true and drawing all reasonable

                                  19   inferences in the plaintiff's favor, the court determines whether the allegations are sufficient as a

                                  20   legal matter to invoke the court's jurisdiction.” Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir.

                                  21   2014). “[I]n a factual attack,” on the other hand, “the challenger disputes the truth of the

                                  22   allegations that, by themselves, would otherwise invoke federal jurisdiction.” Safe Air for

                                  23   Everyone, 373 F.3d at 1039. “In resolving a factual attack on jurisdiction,” the Court “may review

                                  24   evidence beyond the complaint without converting the motion to dismiss into a motion for

                                  25   summary judgment.” Id. The Court “need not presume the truthfulness of the plaintiff's

                                  26   allegations” in deciding a factual attack. Id. Once the defendant has moved to dismiss for lack of

                                  27   subject matter jurisdiction under Rule 12(b)(1), the plaintiff bears the burden of establishing the

                                  28                                                      3
                                       Case No. 18-CV-00330-LHK
                                       ORDER GRANTING DEFENDANTS' MOTION TO DISMISS WITH PREJUDICE
                                   1   Court's jurisdiction. See Chandler v. State Farm Mut. Auto Ins. Co., 598 F.3d 1115, 1122 (9th Cir.

                                   2   2010).

                                   3          B. Leave to Amend
                                   4             If the Court determines that a complaint should be dismissed, it must then decide whether

                                   5   to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend

                                   6   “shall be freely given when justice so requires,” bearing in mind “the underlying purpose of Rule

                                   7   15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.” Lopez v.

                                   8   Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation marks

                                   9   omitted). When dismissing a complaint for failure to state a claim, “a district court should grant

                                  10   leave to amend even if no request to amend the pleading was made, unless it determines that the

                                  11   pleading could not possibly be cured by the allegation of other facts.” Id. at 1130 (internal

                                  12   quotation marks omitted). Accordingly, leave to amend generally shall be denied only if allowing
Northern District of California
 United States District Court




                                  13   amendment would unduly prejudice the opposing party, cause undue delay, or be futile, or if the

                                  14   moving party has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532

                                  15   (9th Cir. 2008).

                                  16   III.      DISCUSSION
                                  17             Tali brings three claims: (1) violations of his Fourth and Fourteenth Amendment rights

                                  18   against DFCS, the individual defendants, and Does 1 through 100 pursuant to 42 U.S.C. § 1983;

                                  19   (2) a Monell claim against Santa Clara County and Does 1 through 50 pursuant to 42 U.S.C. §

                                  20   1983; and (3) declaratory relief against all Defendants. Defendants argue that this Court is without

                                  21   jurisdiction to hear all three of Tali’s claims because of the Rooker-Feldman doctrine. The Court

                                  22   agrees with Defendants.

                                  23             Under the Rooker-Feldman doctrine, a federal district court lacks authority to review the

                                  24   final determinations of a state court in judicial proceedings. Dist. of Columbia Court of Appeals v.

                                  25   Feldman, 460 U.S. 462, 476 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16 (1923).

                                  26   “The purpose of the doctrine is to protect state judgments from collateral federal attack. Because

                                  27   district courts lack power to hear direct appeals from state court decisions, they must decline

                                  28                                                      4
                                       Case No. 18-CV-00330-LHK
                                       ORDER GRANTING DEFENDANTS' MOTION TO DISMISS WITH PREJUDICE
                                   1   jurisdiction whenever they are ‘in essence called upon to review the state court decision.’” Doe &

                                   2   Assocs. Law Offices v. Napolitano, 252 F.3d 1026, 1030 (9th Cir. 2001) (quoting Feldman, 460

                                   3   U.S. at 482 n.16). The Rooker-Feldman doctrine precludes not only review of decisions of the

                                   4   state's highest court, but also those of its lower courts. See Dubinka v. Judges of Superior Court,

                                   5   23 F.3d 218, 221 (9th Cir. 1994). The doctrine also applies when federal constitutional issues are

                                   6   at stake. Branson v. Nott, 62 F.3d 287, 291-92 (9th Cir. 1995). A challenge under the Rooker-

                                   7   Feldman doctrine is a challenge for lack of subject matter jurisdiction. Olson Farms, Inc. v.

                                   8   Barbosa, 134 F.3d 933, 937 (9th Cir. 1998).

                                   9          The Rooker–Feldman doctrine applies when a plaintiff in federal court alleges a “de facto

                                  10   appeal” by (1) asserting errors by the state court as an injury, and (2) seeking relief from the state

                                  11   court judgment as a remedy. Kougasian v. TMSL, Inc., 359 F.3d 1136, 1139–40 (9th Cir. 2004).

                                  12   “A federal action constitutes such a de facto appeal where ‘claims raised in the federal court action
Northern District of California
 United States District Court




                                  13   are ‘inextricably intertwined’ with the state court’s decision such that the adjudication of the

                                  14   federal claims would undercut the state ruling or require the district court to interpret the

                                  15   application of state laws or procedural rules.’” Reusser v. Wachovia Bank, N.A., 525 F.3d 855, 859

                                  16   (9th Cir. 2008) (quoting Bianchi v. Rylaarsdam, 334 F.3d 895, 898 (9th Cir. 2003)). “The Rooker–

                                  17   Feldman doctrine, generally speaking, bars a plaintiff from bringing a § 1983 suit to remedy an

                                  18   injury inflicted by the state court’s decision.” Loumena v. Kennedy, 2015 WL 906070, at *5 (N.D.

                                  19   Cal. Feb. 27, 2015) (quoting Jensen v. Foley, 295 F.3d 745, 747 (7th Cir. 2002)). The doctrine

                                  20   may apply even when the merits of a state court decision are not directly contested. Reusser, 525

                                  21   F.3d at 859 (emphasis added).

                                  22          Here, the gravamen of Tali’s allegations is that the Defendants conspired and lied to

                                  23   illegally remove Tali’s child from his care. See, e.g., FAC at ¶¶ 32-33 (alleging that the

                                  24   Defendants unlawfully seized and detained Tali’s child, causing Tali injury); id. at ¶ 39 (alleging a

                                  25   Fourteenth Amendment violation because Tali’s child was removed “without proper or just

                                  26   cause,” causing Tali injury); id. at ¶¶ 44(h), 46 (claiming that Santa Clara County breached its

                                  27   duties to Tali through its “policy of making false allegations in a Juvenile Dependency Petitions

                                  28                                                      5
                                       Case No. 18-CV-00330-LHK
                                       ORDER GRANTING DEFENDANTS' MOTION TO DISMISS WITH PREJUDICE
                                   1   [sic]”). id. at p. 18 (requesting that Santa Clara County’s application of the California Welfare and

                                   2   Institutions Code be declared unconstitutional as applied). Tali seeks general and punitive

                                   3   damages, as well as injunctive relief. Id. at pp. 17-18.

                                   4           Although Tali alleges that the various Defendants, not the state court, caused his injuries,

                                   5   this is a distinction without a difference. Tali’s federal allegations of Defendants’ purported

                                   6   misconduct are inexorably intertwined with the state court custody decision because “adjudication

                                   7   of the federal claims would undercut the state ruling.” Reusser, 525 F.3d at 859.

                                   8           In Cooper v. Ramos, the Ninth Circuit held that the Rooker-Feldman doctrine applied to an

                                   9   appellant, convicted of murder, who sued in federal court to challenge a state court’s denial of his

                                  10   request to obtain additional DNA testing pursuant to a state statute. 704 F.3d 772, 775 (9th Cir.

                                  11   2012). In the Cooper appellant’s federal complaint, he alleged a conspiracy on the part of the

                                  12   district attorney and state criminalist to deny him access to the additional DNA testing. Id. at 781.
Northern District of California
 United States District Court




                                  13   This conspiracy allegedly violated his procedural due process rights. Id. In finding that appellant’s

                                  14   federal claim was barred by Rooker-Feldman, the Ninth Circuit held that “[appellant’s] present

                                  15   attempt to hold [the district attorney and the state criminalist] liable for conspiracy in the state

                                  16   court proceeding that he lost is a claim ‘inextricably intertwined’ with the Superior Court’s order

                                  17   denying his request for DNA testing.” Id. at 782. Furthermore, because appellant’s claim

                                  18   “succeeds only to the extent that the state court wrongly decided the issues before it and federal

                                  19   relief can only be predicated upon a conviction that the state court was wrong, [appellant] cannot

                                  20   escape the reality that his . . . claim is inextricably intertwined with the state court decision.” Id.

                                  21   (internal quotations and citations omitted).

                                  22           Here, like in Cooper, Tali’s federal claims are inextricably intertwined with the state court

                                  23   custody decision. Tali claims that Defendants plotted against him to take his child away. See, e.g.,

                                  24   FAC at ¶ 39 (“Defendants, and each of them, maliciously conspired to violate the civil rights of

                                  25   the Plaintiff . . . .”). But in making these allegations against the Defendants, Tali is actually

                                  26   attacking the state court custody decision. Per California law, the state court decision necessarily

                                  27   relied on Defendants’ investigation. See, e.g., Cal. Welf. & Inst. Code § 325 (“A proceeding in the

                                  28                                                       6
                                       Case No. 18-CV-00330-LHK
                                       ORDER GRANTING DEFENDANTS' MOTION TO DISMISS WITH PREJUDICE
                                   1   juvenile court . . . is commenced by the filing with the court, by the social worker, of a petition . . .

                                   2   .”); id. § 329 (“The social worker shall immediately investigate as he or she deems necessary to

                                   3   determine whether proceedings in the juvenile court should be commenced.”). Because the state

                                   4   court relied upon Defendants’ investigation, Tali cannot avoid Rooker-Feldman issues by alleging

                                   5   in his federal complaint that the Defendants illegally conspired with each other in the state custody

                                   6   case to take away his child. Analogously, the Cooper appellant could not avoid Rooker-Feldman

                                   7   problems just because the appellant’s federal complaint alleged that the criminalist and district

                                   8   attorney conspired against him to prevent him from obtaining additional DNA testing in state

                                   9   court. 704 F.3d at 782. Here, if the Defendants wrongfully conspired with each other to deny Tali

                                  10   his constitutional rights as Tali alleges, then the necessary conclusion is that the state court erred

                                  11   in relying on Defendants’ evidence.

                                  12          Furthermore, Tali impermissibly calls on the Court to “interpret the application of state
Northern District of California
 United States District Court




                                  13   laws or procedural rules.” Reusser, 525 F.3d at 859. To arrive at the conclusion that Tali’s child

                                  14   was unlawfully taken from him, the Court would need to interpret California’s Welfare and

                                  15   Institutions Code to determine whether removal was unlawful. Underscoring the fact that Tali’s

                                  16   claims are intertwined with the state court’s custody decision, Tali requested the following relief

                                  17   in his original complaint: 50% custody of his son, expungement of the domestic violation

                                  18   allegations against him and to clear his name as a perpetrator, and a demand for $60,000 for lost

                                  19   time at work, therapy, courses, lawyer’s fees and trauma. ECF No. 1 at 7. In sum, because Tali’s

                                  20   claims here are inexorably intertwined with the state court’s custody decision, the Court lacks

                                  21   subject matter jurisdiction to hear Tali’s claims.

                                  22          In Defendants’ first motion to dismiss, Defendants noted that the Rooker-Feldman doctrine

                                  23   barred the claims in Tali’s initial complaint. ECF No. 9 at 6-7. In the Court’s order granting

                                  24   Defendants’ first motion to dismiss Tali’s initial complaint, the Court granted Tali leave to amend

                                  25   to “cur[e] the deficiencies identified in Defendant[s’ first] motion to dismiss.” ECF No. 19 at 2.

                                  26   Tali has failed to cure the deficiencies identified in Defendants’ first motion to dismiss because

                                  27   Tali has still failed to state claims not barred by the Rooker-Feldman doctrine. Also, even given

                                  28                                                        7
                                       Case No. 18-CV-00330-LHK
                                       ORDER GRANTING DEFENDANTS' MOTION TO DISMISS WITH PREJUDICE
                                   1   leave to further amend, Tali cannot avoid the fact that the foundations of his factual allegations

                                   2   necessarily implicate the Rooker-Feldman doctrine. Judicial review of what occurred in state court

                                   3   regarding Tali’s custody of his child and the domestic violence allegations against Tali is most

                                   4   properly situated in state court, not federal court. Thus, Tali’s failure to cure the deficiency, as

                                   5   well as the facts of his case, render further amendment futile. Furthermore, it would be unduly

                                   6   prejudicial to require the Defendants to file a third motion to dismiss raising meritorious Rooker-

                                   7   Feldman issues. Therefore, because amendment of the claims would be futile and unduly

                                   8   prejudicial to the Defendants, the Court dismisses this action with prejudice. Leadsinger, Inc., 512

                                   9   F.3d at 532.

                                  10   IV.    CONCLUSION
                                  11          For the foregoing reasons, the Court GRANTS the Defendants’ motion to dismiss with

                                  12   prejudice.
Northern District of California
 United States District Court




                                  13   IT IS SO ORDERED.

                                  14

                                  15   Dated: November 5, 2018

                                  16                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  17                                                     United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                      8
                                       Case No. 18-CV-00330-LHK
                                       ORDER GRANTING DEFENDANTS' MOTION TO DISMISS WITH PREJUDICE
